Exhibit 10(b)-1

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

RESTRICTED STOCK AGREEMENT

 

RS NO.   [Stock Agreement #] (Performance-Based)

 

Shares of Restricted Stock are hereby awarded effective on [ Date ]by TCF
Financial Corporation (“TCF Financial”) to [Name] (the “Grantee”), in accordance
with the following terms and conditions:

 

1.

 

Share Award/Dividend Reduction.  TCF Financial hereby awards the Grantee [ # of
Shares] shares (the “Shares”) of Common Stock, par value $.01 per share (“Common
Stock”) of TCF Financial pursuant to the TCF Financial 1995 Incentive Stock
Program (the “Program”), upon the terms and conditions therein and hereinafter
set forth.  A copy of the Program as currently in effect is incorporated herein
by reference and is attached hereto.  Until the January 1 on which fifty percent
of the Shares vest under Section 2.b(i) of this Agreement, any dividend paid on
the shares shall be 50% of the dividends generally paid on Common Stock. Upon
and after such January 1, any dividends paid on the Shares shall be at the same
rate as dividends paid on Common Stock generally.

 

 

 

 

 

2.

 

Restrictions on Transfer and Restricted Periods.

 

 

 

 

 

 

 

a.

 

During the respective periods (the “Restricted Periods”) hereinafter described,
Shares may not be sold, assigned, transferred, pledged, or otherwise encumbered
by the Grantee.

 

 

 

 

 

 

 

b.

 

The Shares will be subject to the restrictions in subparagraph a during
Restricted Periods commencing on the date of this Agreement (the “Commencement
Date”) and, (subject to the forfeiture provisions herein) terminating with
respect to a percentage of the Shares as follows:

 

 

 

 

 

 

 

 

 

(i) [# of Shares] Shares (50% of the Share Award) will no longer be subject to a
Restricted Period (will “vest”) on January 1 of the first year after TCF
Financial’s “Cash EPS” (as defined in the Program) reaches [ goal ] or more;

 

 

 

 

 

 

 

 

 

(ii) [# of Shares] Shares (the remainder of the Share Award) will vest on
January 1 of the first year after TCF Financial’s Cash EPS reaches [ goal ] or
more;

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing, any Shares still subject to a Restricted Period
on [ date ] shall be forfeited and returned and returned to TCF Financial and
this Agreement shall be terminated.  The total vesting percentage under this
Agreement shall never in any event exceed 100%.

 

 

1

--------------------------------------------------------------------------------


 

 

 

c.

 

Shares will vest, and no longer be subject to the restrictions imposed by
subparagraph (a), at the expiration of the Restricted Period with respect
thereto.  The Committee referred to in section 2 of the Program or its successor
(the “Committee”) shall not have any authority to accelerate the time at which
any or all of the restrictions in subparagraph (a) shall lapse with respect to
any Shares, or to remove any or all such restrictions.

 

 

 

 

 

3.

 

Termination of Service.  In the event of Grantee’s termination of employment for
any reason other than disability, retirement or death prior to removal of all
Restricted Periods on the Shares, all Shares which at the time of such event are
subject to the restrictions imposed by paragraph 2.a. above shall be forfeited
and returned to TCF Financial. In the event of Grantee’s retirement (as
determined by the Committee), disability (the Grantee is receiving benefits
under TCF’s long-term disability plan) or death prior to removal of all
Restricted Periods on the Shares:  (a) a pro-rata percentage of the Shares shall
vest on the same date as they would have vested under section 2.b if Grantee had
remained employed, and (b) all Shares in excess of that percentage shall be
forfeited and canceled upon such retirement, disability or death.  The pro-rata
percentage shall be determined as follows:  For the Shares subject to a goal of
[ goal ] Cash EPS, the percentage is the Cash EPS of TCF Financial for the
fiscal year ending closest to the Grantee’s retirement, disability or death,
reduced by [ ], divided by [ ] and multiplied by 100.  For the Shares subject to
a goal of [ goal ] Cash EPS, the percentage is the Cash ESP of TCF Financial for
the fiscal year ending closest to the Grantee’s retirement, disability or death,
reduced by [ ], divided by [ ] and multiplied by 100.  If the Cash EPS for the
fiscal year ending closest to the Grantee’s retirement, disability or death is
less than [ ], the pro-rata percentage shall be 0%. In the event that the EPS
goals in section 2(a) are not achieved on or before [ date ], all remaining
Shares not forfeited upon Grantee’s retirement, disability or death shall be
forfeited and canceled on [ date ].

 

 

 

 

 

4.

 

Certificates for Shares.  TCF Financial shall issue one or more certificates in
respect of the Shares in the name of the Grantee, and shall hold such
certificate(s) on deposit for the account of the Grantee until the expiration of
the Restricted Period with respect to the Shares represented thereby. 
Certificate(s) for Shares subject to a Restricted Period shall bear the
following legend:

 

 

 

 

 

 

 

“The transferability of this certificate and the Shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the TCF Financial 1995 Incentive Stock Program and an Agreement entered into
between the registered owner and TCF Financial Corporation.  Copies of such Plan
and Agreement are on file in the offices of the Secretary of TCF Financial
Corporation, 200 Lake Street East, Wayzata, MN 55391 .”

 

 

 

 

 

 

 

The Grantee further agrees that simultaneously with the execution of this
Agreement a stock power shall be executed, endorsed in blank and promptly
delivered to TCF Financial.

 

 

 

 

 

5.

 

Grantee’s Rights.  Except as otherwise provided herein, Grantee, as owner of the
Shares, shall have all rights of a stockholder, including, but not limited to,
the right to receive all dividends paid on Shares and the right to vote the
Shares. Dividends payable on Shares that

 

 

2

--------------------------------------------------------------------------------


 

 

 

are subject to restrictions imposed by subparagraph 2.a. shall be paid to the
Grantee at the same time as such dividends are paid to other shareholders;
provided, that shares of Common Stock dividends in the nature of a stock split
shall be subject to all of the restrictions that apply to the Shares with
respect to which such dividends are paid until all of the restrictions
applicable to such Shares have terminated or otherwise have been removed.

 

 

 

 

 

6.

 

Expiration of Restricted Period.  Upon the expiration of the Restricted Period
with respect to any Shares, TCF Financial shall redeliver to the Grantee (or, if
the Grantee is deceased, to his legal representative, beneficiary or heir) the
certificate(s) in respect of such Shares, without the restrictive legend
provided for in paragraph 4 above. The Shares as to which the Restricted Period
shall have lapsed or expired shall be free of the restrictions referred to in
subparagraph 2.a. above and such certificates shall not bear the legend provided
for in paragraph 4 above.

 

 

 

 

 

7.

 

Adjustments for Changes in Capitalization of TCF Financial.  In the event of any
change in the outstanding Common Stock of TCF Financial by reason of any
reorganization, recapitalization, stock split, combination or exchange of
shares, merger, consolidation or any change in the corporate structure of TCF
Financial or in the shares of Common Stock, or in the event of any issuance of
preferred stock or other change in the capital structure of TCF Financial which
the Committee deems significant for purposes of this Agreement, the number and
class of Shares covered by this Agreement as well as the Cash EPS goals and
pro-rata vesting provisions in sections 2 and 3, or the alternate goals under
section 13, shall be appropriately adjusted by the Committee, whose
determination of the appropriate adjustment, or whose determination that there
shall be no adjustment, shall be conclusive. Any Shares of Common Stock or other
securities received, as a result of the foregoing, by the Grantee subject to the
restrictions contained in subparagraph 2.a. above also shall be subject to such
restrictions and the certificate or other instruments representing or evidencing
such Shares or securities shall be legended and deposited with TCF Financial in
the manner provided in paragraph 4 above.

 

 

 

 

 

8.

 

Effect of Change in Control.  Each of the events specified in the following
clauses (a) through (d) of this paragraph 8 shall be deemed a “change of
control”; (a) any “person”, as defined in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) is or becomes the
“beneficial owner” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities. 
For purposes of this clause (a), the term “beneficial owner” does not include
any employee benefit plan maintained by the Company that invests in the
Company’s voting securities; or (b) during any period of two (2) consecutive
years (not including any period prior to the date on which the Program was
approved by the Company’s Board of Directors) there shall cease to be a majority
of the Board comprised as follows: individuals who at the beginning of such
period constitute the Board of new directors whose nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved; or (c) the shareholders of the

 

 

3

--------------------------------------------------------------------------------


 

 

 

Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 70% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the shareholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company’s assets; provided, however, that no change in control will be
deemed to have occurred if such merger, consolidation, sale or disposition or
assets, or liquidation is not subsequently consummated.  Subject to the six
month holding requirement, if any, of Rule 16b-3 of the Securities and Exchange
Commission but notwithstanding any other provision in this Program (including,
but not limited to, sections 2.b and 3 of this Agreement) or the previous Stock
Option and Incentive Plan of TCF Financial, in the event of a Change in Control
all terms and conditions of this Restricted Stock Award shall be deemed
satisfied, all the Shares shall vest as of the date of the Change in Control and
shall thereafter be handled as provided in section 6 of this Agreement.

 

 

 

 

 

9.

 

Delivery and Registration of Shares of Common Stock.  TCF Financial’s obligation
to deliver Shares of Common Stock hereunder shall, if the Committee so requests,
be conditioned upon the receipt of a representation as to the investment
intention of the Grantee or any other person to whom such Shares are to be
delivered, in such form as the Committee shall determine to be necessary or
advisable to comply with the provisions of the Securities Act of 1933, as
amended, or any other federal, state, or local securities law or regulation.  It
may be provided that any representation requirement shall become inoperative
upon a registration of such Shares or other action eliminating the necessity of
such representation under such Securities Act or other securities law or
regulation.  TCF Financial shall not be required to deliver any Shares under the
Plan prior to (i) the admission of such Shares to listing on any stock exchange
on which the Common Stock may be listed, and (ii) the completion of such
registration or other qualification of such Shares under state or federal law,
rule, or regulation, as the Committee shall determine to be necessary or
advisable.

 

 

 

 

 

10.

 

Plan and Plan Interpretations as Controlling.  The Shares hereby awarded and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Program, which are controlling.  All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Grantee or his legal representatives with regard to any question arising
hereunder or under the Plan.

 

 

 

 

 

11.

 

Grantee Service.  Nothing in this Agreement shall limit the right of TCF
Financial or any of its affiliates to terminate the Grantee’s service as a
director, officer, or employee, or otherwise impose upon TCF Financial or any of
its affiliates any obligation to employ or accept the services of the Grantee.

 

 

4

--------------------------------------------------------------------------------


 

12.

 

Grantee Acceptance.  The Grantee shall signify acceptance of the terms and
conditions of this Agreement by signing in the space provided below and signing
the attached stock powers and returning a signed copy hereof and of the attached
stock powers to TCF Financial.

 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.

 

 

TCF FINANCIAL CORPORATION

 

 

 

 

By

 

 

Sr. Vice President/General Counsel for Corporate Affairs

 

 

 

ACCEPTED:

 

 

 

 

 

Signature

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City, State and Zip Code)

 

 

5

--------------------------------------------------------------------------------